 



Exhibit 10.1
FOURTH AMENDMENT TO LOAN AGREEMENT
     This Fourth Amendment to Loan Agreement (“Amendment”) is made this 29th day
of December, 2006 between HORIZON VESSELS INTERNATIONAL, LTD. (“Borrower”) and
GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE as and its successors and
assigns (“Lender”);
     WHEREAS, Borrower and Boeing Capital Corporation (“Boeing”) entered into
that certain Loan Agreement dated June 30, 2003, as amended from time to time
and as assigned to Lender (collectively, the “Loan Agreement”);
     WHEREAS, pursuant to the Loan Agreement, Boeing made advances to Borrower
in the amount of Thirty-Five Million and 00/100 United States Dollars
($35,000,000.00) as evidenced by that certain Secured Promissory Note (the
“Note”) dated June 30, 2003 in the original principal amount of Thirty-Five
Million and 00/100 United States Dollars ($35,000,000.00);
     WHEREAS, the Borrower and Lender desire to enter this Amendment for the
purpose of amending and restating the terms of the Note and for such other
purposes as set forth herein;
     WHEREAS, the Borrower receives an advantage and material benefit from the
amendment and restatement of the Note;
     WHEREAS, the Lender is willing to amend, restate, renew and extend the
Note, on condition that, among other things, the Borrower and Lender execute and
deliver this Amendment;
     WHEREAS, the Borrower has executed and delivered to Lender that certain
Amended and Restated Promissory Note dated on or near the date hereof in the
original principal amount of Twenty-Five Million and 00/100 Dollars
($25,000,000.00) (the “Amended Note”), pursuant to which the Borrower and Lender
have amended, restated, renewed and extended the Note, which Amended Note
evidences Borrower’s obligation to repay the current outstanding principal
amount of the Loan (as defined in the Agreement).
     NOW, THEREFORE, the parties hereto do hereby amend the Loan Agreement on
the terms and conditions hereof and do hereby agree as follows:

  1.   Borrower hereby ratifies and reaffirms its grant to Lender and hereby
grants Lender a security interest in all of Borrower’s right, title and interest
in the “Vessel,” as that term is defined in the Loan Agreement to secure the
payment and performance of all debts, obligations and liabilities of any kind
whatsoever of Borrower to Lender, now existing or arising in the future,
including but not limited to the payment and performance of all obligations of
Borrower to Lender under or pursuant to that certain Amended and Restated
Promissory Note dated on or near the date hereof in the original principal
amount of Twenty-Five Million and 00/100 Dollars ($25,000,000.00), the form of
which is attached as Exhibit “A” hereto, as the same may be amended,
supplemented, renewed, extended or

 



--------------------------------------------------------------------------------



 



      otherwise modified from time to time, and any renewals, extensions and
modifications of such debts, obligations and liabilities. Under no circumstances
shall the Amended Note be considered a novation of the Note but is simply a
modification of the payment terms of the Note.     2.   The definition of the
term “Note” is hereby amended to mean that certain Amended and Restated
Promissory Note dated on or near the date hereof in the original principal
amount of Twenty-Five Million and 00/100 Dollars ($25,000,000.00), as the same
may be amended, supplemented, renewed, extended or otherwise modified from time
to time. The definition of the term “Mortgage” is hereby amended to mean that
certain First Preferred Mortgage, dated June 30, 2003 executed by Borrower in
favor of Boeing Capital Corporation, covering the whole of the Vanuatu-flagged
vessel SEA HORIZON, Official Number 1340, as amended by that certain Amendment
No. 1 to First Preferred Mortgage, dated May 28, 2004 and as amended by
Amendment No. 2 to First Preferred Mortgage, dated on or near the date hereof,
between Borrower and Lender. All references in the Loan Agreement to the “Loan
Agreement” or this “Loan Agreement” shall be deemed to mean the Agreement, as
amended by this Amendment, and as the same may be further amended, modified or
restated from time to time.     3.   Borrower has adequate power and capacity to
enter into, and to perform its obligations under this Amendment and the
Amendment No. 2 to First Preferred Mortgage.     4.   Borrower hereby ratifies
and affirms that the representations and warranties made in Article 3 of the
Loan Agreement are true as of the date hereof.     5.   In addition to the
Events of Default set forth in Article 4 of the Agreement, each of the following
events shall constitute an “Event of Default” under the Agreement:

  a.   Any statement, representation or warranty made by Borrower in this
Amendment or in any document, certificate or financial statement executed or
delivered with or in connection with this Amendment proves at any time to have
been untrue or misleading in any material respect as of the time when made.

  6.   Except as stated in this Amendment, the Loan Agreement and the provisions
contained therein are ratified and adopted and remain unchanged and in full
force. To the extent the provisions of the Amended Note are inconsistent with
the provisions of the Loan Agreement, as Amended by this Amendment, the
provisions of the Amended Note shall control.     7.   This Amendment may be
executed in counterparts, each of which when so executed shall be deemed an
original and all of which when taken together shall constitute one and the same
instrument effective between the parties as of the date first above written.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of
the date and year first above written.

            BORROWER:


HORIZON VESSELS INTERNATIONAL, LTD.
      By:    /s/ Ronald Mogel       Name:    Ronald Mogel       Title:    VP &
Treasurer       ACKNOWLEDGED BY:

HORIZON OFFSHORE, INC.,
Guarantor
      By:    /s/ Ronald Mogel       Name:    Ronald Mogel       Title:  
Date:   VP, Treasurer & CFO
 December 29, 2006       HORIZON VESSELS, INC.,
Guarantor
      By:    /s/ Ronald Mogel       Name:    Ronald Mogel       Title:  
Date:   VP & Treasurer
 December 29, 2006       SECURED PARTY:


GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE
      By:           Name:           Title:        

-3-